Mr. Chief Justice Shepard
delivered the opinion of the Court:
The principle is well settled that where a corporation is sought to be held liable for the wrongful or malicious act of its agent or servant for putting the criminal law in operation upon a charge of larceny, it should be made to appear that he was expressly authorized to act as he did by the corporation, or that the corporation ratified his act. Lake Shore & M. S. R. Co. v. Prentice, 147 U. S. 101, 37 L. ed. 97, 13 Sup. Ct. Rep. 261 ; Washington Gaslight Co. v. Lansden, 172 U. S. 534, 43 L. ed. 543, 19 Sup. Ct. Rep. 296; Bank of New South Wales v. Owston, L. R. 4 App. Cas. 270, 48 L. J. P. C. N. S. 25, 40 L. T. N. S. 500, 14 Cox, C. C. 267, 25 Eng. Rul. Cas. 124; Allen v. London & S. W. R. Co. L. P. 6 Q. B. 65, 69, 40 L. J. Q. B. N. S. 55, 23 L. T. N. S. 612, 19 Week. Rep. 127, 11 Cox, C. C. 621; Mulligan v. New York & R. B. R. Co. 129 N. Y. 506, 511, 14 L.R.A. 791, 26 Am. St. Rep. 539, 29 N. E. 952; Fishers. Westmoreland, 101 Miss. 180, 189, 57 So. 563, Ann. Cas. 1914B, 636; Moore v. Cohen, 128 N. C. 345, 38 S. E. 919; Daniel v. Atlantic Coast Line R. Co. 136 N. C. 517, 67 L.R.A. 455, 48 S. E. 816, 1 Ann. Cas. 718; Carter v. Howe Mach. Co. 51 Md. 290, 298, 34 Am. Rep. 311; Baltimore & Y. Turnp. Road v. Green, 86 Md. 161, 37 Atl. 642; Beiswanger v. American Bonding & T. Co. 98 Md. 287, 57 Atl. 202; Markley v. Snow, 207 Pa. 447, 64 L.R.A. 685, 56 Atl. 999.
*580Emory was the superintendent of one of the departments of the gas company over which he had a general authority to look after and protect the property in his charge and possession, and all the ordinary authority connected with that position, yet he was not empowered to put the law in motion against one suspected of the theft of that property unless he had express precedent authority. He showed his knowledge of this want of authority by procuring the express direction of the president of the company, who occupied the same building, before authorizing the arrest of Posey.
Assuming that the evidence has a tendency to show that he authorized Blackman to prosecute Boche, there is nothing to show that the corporation either directed him to act, or approved and ratified his act after it was done.
We find no error in the direction of the verdict, and the judgment is affirmed with costs. Affirmed.